Case 2:21-cv-00001-JRG Document 31 Filed 06/02/21 Page 1 of 2 PageID #: 1571




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


ERICSSON INC.,                                     §
TELEFONAKTIEBOLAGET LM                             §
ERICCSON, ERICSSON AB,                             §
                                                   §
                Plaintiffs,                        §    CIVIL ACTION NO. 2:21-CV-00001-JRG
                                                   §
v.                                                 §
                                                   §
SAMSUNG ELECTRONICS CO., LTD.,                     §
SAMSUNG ELECTRONICS AMERICA,                       §
INC.,                                              §
                                                   §
                Defendants.                        §

                                             ORDER
       Before the Court is the parties’ Joint Motion to Dismiss Pursuant to Rule 41(A)(2) (Dkt.

No. 30) (the “Motion”). In the Motion, Plaintiffs Ericsson Inc. and Telefonaktiebolaget LM

Ericsson (“Ericsson”) and Defendants Samsung Electronics Co., LTD., and Samsung Electronics

America, Inc., (“Samsung”) request that the Court dismiss with prejudice of all of Ericsson’s patent

infringement claims, to the dismissal with prejudice of all of Samsung’s patent infringement

counterclaims, and to the dismissal without prejudice of all other claims and counterclaims

pursuant to Federal Rule of Civil Procedure 41(a)(2).

       Having considered the Motion, and noting its joint nature, the Court finds that it should be

and hereby is GRANTED.           Accordingly, it is ORDERED that all of Ericsson’s patent

infringement claims and all of Samsung’s patent infringement counterclaims are DISMISSED

WITH PREJUDICE, and all other claims and counterclaims in the above-captioned case are

DISMISSED WITHOUT PREJUDICE. Each party to bear its own costs, expenses, and legal
Case 2:21-cv-00001-JRG Document 31 Filed 06/02/21 Page 2 of 2 PageID #: 1572




fees. The Clerk of Court is directed to CLOSE the above-captioned action as no parties or claims

remain.

     So ORDERED and SIGNED this 2nd day of June, 2021.




                                                       ____________________________________
                                                       RODNEY GILSTRAP
                                                       UNITED STATES DISTRICT JUDGE
